Citation Nr: 1413881	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  09-25 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher initial disability rating for obstructive sleep apnea, currently evaluated as 50 percent disabling.

2.  Entitlement to a higher initial disability rating for pes planus of the left foot with plantar fasciitis, currently evaluated as 20 percent disabling.

3.  Entitlement to a higher initial disability rating for pes planus of the right foot with plantar fasciitis, currently evaluated as 20 percent disabling.

4.  Entitlement to an initial, compensable disability rating for sensorineural hearing loss of the left ear. 


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served for more than twenty-two years on active duty from January 1985 to July 2007.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision of the RO that, in pertinent part, granted service connection for obstructive sleep apnea evaluated as 30 percent disabling; for pes planus of the left foot with plantar fasciitis evaluated as 0 percent (noncompensable) disabling; for pes planus of the right foot with plantar fasciitis evaluated as 0 percent (noncompensable) disabling; and for sensorineural hearing loss of the left ear evaluated as 0 percent (noncompensable) disabling-each effective from the day following active service on August 1, 2007.  The Veteran timely appealed for higher initial ratings.

In June 2013, the Veteran withdrew his prior request for a Board hearing, in writing.

The Veteran was previously represented by a private attorney.  In September 2013, prior to the case being certified to the Board, the attorney withdrew as the Veteran's representative.

In October 2013, the RO increased the disability evaluations to 50 percent for obstructive sleep apnea, effective December 30, 2009; to 20 percent for pes planus of the left foot with plantar fasciitis, effective September 4, 2013; and to 20 percent for pes planus of the right foot with plantar fasciitis, effective September 4, 2013.  Because higher evaluations are available for these disabilities-both prior to and as of the assigned effective dates-and the Veteran is presumed to seek the maximum available benefit for a disability, each of these claims remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

On his VA Form 9 submitted in July 2009, the Veteran requested a hearing before a Veterans Law Judge at a local VA office with regard to each of the claims on appeal.

In August 2009, the Veteran requested a local hearing with a Decision Review Officer instead of a hearing before a Veterans Law Judge.

In February 2014, the Veteran again requested a hearing with a Decision Review Officer at his local regional office.

A review of the record indicates the Veteran has not been afforded a hearing before a Decision Review Officer, and has not otherwise withdrawn his request.
  
Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a personal hearing with a Decision Review Officer at the regional office.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


